DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  
In regards to claim 2, “wherein a first shuttle valve” should read -- wherein the first shuttle valve --.
In regards to claim 6, “and/or” should read -- or -- for consistency with the other claims.  See claim interpretation section below.
Appropriate correction is required.
Claim Interpretation
The word “or” throughout the claims is interpreted by the examiner to mean [A], [B], or a combination of [A] and [B].  In claim 6 the phrase “and/or” is interpreted as being the same as “or”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Throughout the claims “the reversible first pump actuator” and “the first pump actuator”, as well as “the reversible second pump actuator” and “the second pump actuator” are used and it is unclear if one first pump actuator is reversible and referring to the same pump actuator, or if this is a different pump actuator that isn’t reversible.  The claims were interpreted as though all of the first and second pump actuators are the same pump actuators as the reversible first and second pump actuators.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2012/0167561) in view of Grethel (US 2017/0037960).
In regards to claim 1, Ono teaches of a hydraulic circuit for a hybrid drive train for changing driving condition states of a hybrid-powered motor vehicle comprising (Abstract): 
a first fluid flow source that includes a … first pump actuator (Fig 2 part 28; where the left portion of the figure including parts 27, 28, 42, 171-174, 46, and 50 are a part of or are connected to a fluid flow source); 
a second fluid flow source that includes a … second pump actuator (Fig 2 part 14; where the right portion of the figure including parts 12, 14, 175-178, 48, and 52 are a part of or are connected to a fluid flow source); and 
at least four fluidically actively controllable actuation devices for changing the driving condition states (Fig 2 parts 1A, 1B, 7-9, Para 0058; where driving a boom up and down, opening and closing an arm, opening or closing a bucket, and driving a left and right wheels are changing the driving condition state of a vehicle), wherein 
… a first actuation device and a second actuation device are fluidically connected to the first shuttle valve, so that the first actuation device and the second actuation device can respectively be fluidically controlled via the first pump actuator or the second pump actuator (Para 0059, Fig 2; where 
However, Ono does not teach a first fluid flow source that includes a reversible first pump actuator;
a second fluid flow source that includes a reversible second pump actuator; and 
a first shuttle valve is arranged between the first pump actuator and the second pump actuator.  
Grethel, in the same field of invention, teaches of a first fluid flow source that includes a reversible first pump actuator (Para 0028, Fig 1 part 11, 12);
a second fluid flow source that includes a reversible second pump actuator (Para 0028, Fig 1 part 11, 12); and 
a first shuttle valve is arranged between the first pump actuator and the second pump actuator (Fig 1 part 45, Para 0032; where “OR value” is also called a shuttle valve).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second pump actuators, as taught by Ono, to include the pump actuators being reversible and having a first shuttle value in between them, as taught by Grethel, in order to allow for a reversible pump actuator not currently involved in the operation of an allocated partial clutch to supply the actuator of the actuator device with a feed rate and a feed pressure if desired (Grethel Para 0004 last sentence, Para 0032).
In regards to claim 2, Ono in view of Grethel teaches of the hydraulic circuit of claim 1, wherein the reversible first pump actuator and the reversible second pump actuator feature a respective first pump outlet and a second pump outlet (Grethel Fig 1, parts 12 and 11; where each pump has two outlets, one to the left and one to the right of the pump), wherein a first shuttle valve is arranged between the first pump outlet of the first pump actuator and the first pump outlet of the second pump actuator (Grethel Fig 1, parts 12, 11, 45, Para 0032).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
 In regards to claim 3, Ono in view of Grethel teaches of the hydraulic circuit of claim 2, wherein the first pump outlet and the second pump outlet of the first pump actuator are fluidically connected to each other via a first two pressure valve or the first pump outlet and the second pump outlet of the second pump actuator are fluidically connected to each other via a second two pressure valve (Grethel Fig 1 parts 41, 42, Para 0031).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claim 4, Ono in view of Grethel teaches of the hydraulic circuit of claim 3, wherein the first two pressure valve or the second two pressure valve include a respective outlet for connecting to a reservoir (Grethel Para 0031).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claim 5, Ono in view of Grethel teaches of the hydraulic circuit of claim 1, wherein the first pump actuator can be driven via a first electric motor or the second pump actuator can be driven via a second electric motor (Ono Fig 2 parts 12, 27, Para 0052, 0077; where the motor generator can perform the function of an electric generator).
In regards to claim 6, 
In regards to claim 7, Ono in view of Grethel teaches of the hydraulic circuit of claim 6, wherein the second pump outlet of the first pump actuator and the second pump outlet of the second pump actuator are fluidically connected to each other via a second shuttle valve, and the third actuation device and the fourth actuation device are fluidically connected to the second shuttle valve, so that the third actuation device and the fourth actuation device can respectively be fluidically controlled by the first pump actuator or the second pump actuator, wherein one respective control valve is connected upstream of the third actuation device or the fourth actuation device (Grethel Fig 1 parts 31, 32, 51, 52, 45; where parts 45, 51, and 52 can be symmetrically duplicated to form the same structure on the right side of the pumps and this is therefore a duplication of parts, see MPEP 2144.04(VI)(B)).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claim 8, Ono in view of Grethel teaches of the hydraulic circuit of claim 1, wherein the control valve that is placed upstream of the respective actuation device is a 2/2-way valve or a 3/3-way valve (Grethel Para 0040, 0011, 0044, Fig 8 part 125).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claim 9, Ono in view of Grethel teaches of the hydraulic circuit of claim 1, wherein the control valve can be controlled electromechanically (Grethel Para 0044; where electromagnetic is a type of electromechanical system).
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claims 11-14, the claims recite analogous limitations to that of claim 1 above, and are therefore rejected under the same premise.  
In regards to claim 15, Ono in view of Grethel teaches of the hydraulic circuit of claim 11, wherein the first and second, third, and fourth actuation devices are either a clutch or brake configured to be fluidically controlled and axially moved in order to engage or disengage a frictional connection (Grethel Para 0029 Fig 1 part 21, 22 Para 0004; “to actuate two partial clutches of a duplex clutch in a 
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
In regards to claim 16, the claim recites analogous limitations to that of claim 2 above, and is therefore rejected under the same premise.  
In regards to claim 17, the claim recites analogous limitations to that of the combination of claim 1 and 15 above, and is therefore rejected under the same premise.  
In regards to claim 18-19, the claim recites analogous limitations to that of claim 5 above, and is therefore rejected under the same premise.  
In regards to claim 20, Ono in view of Grethel teaches of the hydraulic circuit of claim 17, wherein the operation states of the hybrid-operated vehicle include a first driving operation state with one or more transmission stages of an internal combustion engine (Ono Para 0052; Grethel Part 21, 22 Para 0016, 0029; where a clutch is capable of changing transmission stages, as this is the purpose of a clutch). 
The motivation of combining Ono and Grethel is the same as that recited in claim 1 above.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Grethel as applied to claim 1-9, 11-20 above, and further in view of Manken et al. (US 2008/0076622; hereinafter Manken).
In regards to claim 21, Ono in view of Grethel teaches of the hydraulic circuit of claim 20.
However, Ono is view of Grethel does not teach that the operation states of the hybrid-operated vehicle include a second driving operation state with one or more transmission stages for a purely electric drive of the hybrid-operated vehicle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the operation states of a motor vehicle, as taught by Grethel in view of Ono, to include a driving operation state including transmission stages for a purely electric drive of the hybrid-operated vehicle, as taught by Manken, in order to allow for the internal combustion engine to be cut off, therefore saving fuel (Manken Para 0027).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
G V (US 20170051812) teaches of a set of transmission states, including electric vehicle only states.
Sonoda (US 20140346851) teaches of a brake device with two pumps for actuator four braking devices.
Jang (US 5537887) teaches of a hydraulic control device that can actuate a plurality of frictional elements, such as clutches. 
Grethel (WO 2015/149778) teaches of a gearbox control system comprising of two pumps connected to actuators with an OR valve between the pumps.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/15/2021